198 F.2d 268
Michael M. WEISS, Plaintiff-Appellant,v.K. McKinley SMITH, Defendnat-Appellant.
No. 266, Docket 22338.
United States Court of Appeals Second Circuit.
Argued June 2, 1952.Decided June 19, 1952.Writ of Certiorari Denied Oct. 13, 1952.See 72 S. Ct. 38.

Frederick Katz and David Samuelsohn, New York City, William H. Timbers, Morgan P. Ames, and Cummings & Lockwood, all of Stamford, Conn., of counsel, for plaintiff-appellant.
Hyman R. Friedman, New York City, Joseph K. Sherman, Stamford, Conn., of counsel, for defendant-appellant.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of Smith, J., 106 F. Supp. 53